
	
		II
		112th CONGRESS
		2d Session
		S. 2284
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  expensing for small businesses.
	
	
		1.Election for small businesses
			 to expense depreciable property
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 179E the following new section:
				
					179F.Election for
				small businesses to expense certain depreciable property
						(a)In
				generalAn eligible small business may elect to treat the cost of
				any qualified property as an expense which is not chargeable to a capital
				account.
						(b)Eligible small
				businessFor purposes of this section—
							(1)In
				generalThe term eligible small business means, with
				respect to any taxable year, any trade or business the net profit of which does
				not exceed $1,000,000.
							(2)Net
				profitThe term net profit means the excess of the
				aggregate gross receipts over the sum of—
								(A)the costs of
				goods sold which are allocable to such receipts, and
								(B)other expenses,
				losses, or deductions which are properly allocable to such receipts.
								(3)Aggregation
				rulesAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as a single trade or business for purposes of this subsection.
							(c)ElectionAn
				election under this section for any taxable year shall be made on the
				taxpayer's return of the tax imposed by this chapter for the taxable year. Such
				election shall be made in such manner as the Secretary may by regulation
				prescribe.
						(d)Definitions and
				special rules
							(1)Qualified
				propertyFor purposes of this section, the term qualified
				property means any property which is section 179 property as defined in
				section 179(d)(1), determined—
								(A)without regard to
				any placed in service date under subparagraph (A)(ii) thereof, and
								(B)without regard to
				any taxable year limitation under section 179(f).
								(2)Special
				rulesFor purposes of this section, rules similar to the rules of
				paragraphs (3), (4), (5), (9), and (10) of section 179(d) shall
				apply.
							.
			(b)Clerical
			 amendmentPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 179E the following new item:
				
					
						Sec. 179F. Election for small businesses to expense certain
				depreciable
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
